DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s amendment filed 07/03/2022 is accepted and entered.
Applicant's arguments filed 07/03/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Since Gross teaches the use of either a C-wrap seal or a sandwich bond seal for an absorbent core wrap, one of ordinary skill in the art would have found it obvious to substitute one seal for the other as both bonding methods allow two core wrap strata to be securely attached to one another. Gross provides the evidence that the two references are combinable and the reasoning for the combination.
Applicant also argues that the substation of a C-wrap seal for a sandwich bond would not be a simple substitution because “Ehrnsperger and Gross relate to different types of core structures” (Remarks, pg. 12). Although the cores may have different features, they still have the same general structure: an absorbent material placed between two core wrap strata. Additionally, each absorbent core has areas of separation where the top of the core wrap is attached to the bottom of the core wrap (Gross teaches channels 26, 26’ as seen in Fig. 5, and Ehrnsperger teaches folding guides 261, 262 as seen Fig. 4). Although these attachment areas are referred to with different names, they have substantially the same structure. As such, the construction of the absorbent cores are substantially the same and therefore would not preclude any substitution of one core wrap for another, or one core wrap bonding method for another. Since the proposed modification described below is only modifying the bonding method of the side seams of the absorbent core wrap, one of ordinary skill would have found this modification obvious based on the teachings of Ehrnsperger and Gross for these reasons as well as the reasons discussed above.
Applicant additionally argues that substituting the C-wrap seal of Ehrnsperger Fig. 4 with a sandwich bond would result in a structure similar to that of Fig. 6 of Ehrnsperger where the sandwich wrap would result in a tight fit around the side portions, not a structure similar to the claimed invention (Remarks, pg. 12). However, this is not found persuasive. One of ordinary skill in the art would not be motivated to modify the C-wrap seal of Ehrnsperger by replacing it with a sandwich bond and also locating the sandwich bond closer to the absorbent material. Since Fig. 4 of Ehrnsperger shows space between the absorbent material and the edge of the core wrap, one of ordinary skill in the art would have maintained that space between the absorbent material and the core when substituting the bonding method with another, analogous method. Additionally, Fig. 6 of Ehrnsperger shows an embodiment using both a sandwich bond and a C-wrap seal. Since Fig. 6 uses both methods of core sealing, it does not provide adequate evidence that substituting the C-wrap with a sandwich bond will necessarily remove any space between the absorbent material and the core wrap, as this is merely a different embodiment of the invention using multiple sealing methods instead of one sealing method.
Regarding Claims 29 and 30, Applicant alleges that Ehrnsperger does not teach or suggest the uniform thickness because of the varying widths of the core sections (as shown in Fig. 5). However, the width of the core sections does not impact the thickness of the core sections. As such, the core sections will continue to be uniform in thickness in each portion since they are not specifically described as varying in thickness as the width changes.
Applicant did not specifically argue the other dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12, 15, 18, 19, 24, 25, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrnsperger et al (US 2016/0235596) in view of Gross et al (US 2016/0278986).
Regarding Claim 1, Ehrnsperger discloses an absorbent article (20, Fig. 1) comprising an absorbent core (28, Fig. 1) sandwiched between a liquid-permeable topsheet (24, Fig. 1) and a liquid-impermeable backsheet (25, Fig. 1), said article (20, Fig. 1) being arranged along a longitudinal axis (80, Fig. 1) and a transversal axis (90, Fig. 1) extending in a perpendicular direction in relation to the longitudinal axis (80, Fig. 1) and said article (20, Fig. 1) comprising a front portion (36, Fig. 1), a back portion (38, Fig. 1) and a crotch portion (37, Fig. 1),
wherein said absorbent core (28, Fig. 1) comprises an absorbent component (60, 61, and 62, Figs. 4 and 5; ¶ [0035]) enclosed by a core cover (core wrap 16, Fig. 4) comprising an upper and a lower side (top and bottom as seen in Fig. 4), and sealing arrangement (C-wrap seal 72 and bonds 70’, Fig. 4) for joining said upper and lower sides and comprising two channel sealings (bonds 70’, Fig. 4) extending along said longitudinal axis (80, Fig. 1) in the crotch portion (37, Fig. 1), defining a first channel sealing width and a second channel sealing width (both bonds have a width, as seen in Fig. 4), and also comprising two side seams (72, Fig. 4),
wherein a center segment having a first width (a1) is defined in the absorbent component between the channel sealings and two side segments each having a second width (a2) are defined in the absorbent component outside each channel sealing (¶ [0035], see Image 1), and a1>a2 (¶ [0045]; the central portion has a minimum width of 40% of the absorbent component of the core, and therefore at a maximum each side segment can only have a width of 30% of the absorbent component of the core),
wherein the absorbent component (60, 61, and 62, Figs. 4 and 5; ¶ [0035]) is formed so that the total amount of absorbent material in the center segment is generally equal to, or greater than, the total amount of absorbent material in each one of the side segments (¶ [0045-0046, 0063]; the central portion has a minimum width of 40% of the absorbent component of the core, and therefore at a maximum each side segment can only have a width of 30% of the absorbent component of the core, this, coupled with the higher basis weight of the absorbent material in the central portion and the cut outs visible in the side segments in Figs. 1 and 5 will result in the central portion having a greater total amount of absorbent material than each side segment);
wherein a third width (b1) is defined between the channel sealings (70’, Fig. 4).
Ehrnsperger is silent whether the two side seams are along the sides of said core, b2 is defined between a channel sealing and a side seam that is along the side of said core, and such that the ratio of the first width (a1) and the third width (b1) is greater than the ratio of the second width (a2) and the fourth width (b2).
Gross teaches an absorbent article, thus being in the same field of endeavor, with an absorbent core covered by a core wrap (¶ [0163]). The two substrates of the core wrap can be attached to one another via either a C-wrap seal or a sandwich wrap (¶ [0163]). One of ordinary skill in the art would recognize that these two seal methods are obvious variants of one another as disclosed by Gross.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the C-wrap seal of Ehrnsperger for the sandwich wrap seal of Gross, as Gross indicates a C-wrap seal and a sandwich wrap seal are two possible configurations of seals to join core wrap strata to one another (as motivated by Gross ¶ [0163]). Since one of ordinary skill in the art would recognize the sandwich wrap to result in side seams along the side of the core, b2 will be defined between a channel sealing and a side seam that is along the side of the core. As such, the combination of Ehrnsperger/Gross results in the ratio of the first width (a1) and the third width (b1) being greater than the ratio of the second width (a2) and the fourth width (b2; the ratio of a1:b1 is 1, or very close to 1, as seen in Figs. 4 and 5 of Ehrnsperger and Image 1, whereas the ratio of a2:b2 will be smaller due to b2 being larger than a2 as seen in Figs. 4 and 5 of Ehrnsperger and Image 1). Annotated Fig. 1 indicates the side seams along the side of the absorbent core as in the combination of Ehrnsperger/Gross.

    PNG
    media_image1.png
    239
    464
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 4 of Ehrnsperger
Regarding Claim 2, Ehrnsperger/Gross is silent whether the absorbent article is configured so that 33-41% by weight of the total amount of absorbent material in the crotch portion is in the center segment and 25-33% by weight of the total absorbent material in the crotch portion is in each one of the side segments.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent core of Ehrnsperger/Gross to have 33-41% by weight of the absorbent material in the crotch portion be within the center segment and 25-33% by weight be in each one of the side segments since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the absorbent core of Ehrnsperger/Gross would not operate differently with the claimed percentages by weight of absorbent material in the center and side segments since the absorbent core would still be fully capable of absorbing fluid. Additionally, since the maximum width of the center segment can be 40% of the width of the absorbent core (¶ [0045-0046]), this results in the maximum width of each side segment being 30% of the width of the absorbent core. If all other properties of the absorbent core are equal, this would result in the percentages by weight of the segments falling within the claimed range, further indicating that the core of Ehrnsperger/Gross would operate properly with the claimed ranges. Further, Applicant places no criticality on the claimed ranges, simply indicating that the article “may” be configured so that 33-41% by weight of the total amount of absorbent material in the crotch portion is in the center segment and 25-33% by weight of the total absorbent material in the crotch portion is in each one of the side segments (¶ [0011] of published application).
Regarding Claim 3, Ehrnsperger further discloses said absorbent material in said crotch portion comprises pulp material and superabsorbent material (¶ [0036]; cellulose fibers are a form of wood pulp and can be present within the absorbent core).
Ehrnsperger/Gross is silent whether the pulp material has a basis weight in the interval of 50-400 g/m2 and the superabsorbent material having a basis weight in the interval of 100-900 g/m2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent core of Ehrnsperger/Gross to have the pulp material have a basis weight in the interval of 50-400 g/m2 and the superabsorbent material have a basis weight in the interval of 100-900 g/m2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the absorbent core of Ehrnsperger/Gross would not operate differently with the claimed basis weights of absorbent material since the absorbent core would still be fully capable of absorbing fluid. Further, Applicant places no criticality on the claimed ranges, simply indicating that the article “may” be configured so that the pulp and superabsorbent have a basis weight in the claimed ranges (¶ [0012] of published application).
Regarding Claim 5, Ehrnsperger/Gross is silent whether the ratio of the first width and the third width is in the interval 0.75-0.91, and the ratio of the second width and the fourth width is in the interval 0.57-0.71.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent core of Ehrnsperger/Gross to have the ratio of the first and third widths be in the interval of 0.75-0.91 and the ratio of the second width and the fourth width be in the interval of 0.57-0.71 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the absorbent core of Ehrnsperger/Gross would not operate differently with the claimed width ratios of absorbent segments since the absorbent core would still be fully capable of absorbing fluid. Further, Applicant places no criticality on the claimed ranges, simply indicating that the article “may” be configured so that the width ratios are in the claimed ranges (¶ [0014] of published application).
Regarding Claim 6, Ehrnsperger/Gross is silent whether the first, second, third, and fourth widths are configured so that b1<b2*2 and a1<a2*2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent core of Ehrnsperger/Gross to have the first, second, third, and fourth widths be configured so that b1<b2*2 and a1<a2*2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the absorbent core of Ehrnsperger/Gross would not operate differently with the claimed absorbent segment width relationships since the absorbent core would still be fully capable of absorbing fluid. Further, Applicant places no criticality on the claimed ranges, simply indicating that the article “may” be configured so that the widths are configured to meet the claimed ranges (¶ [0015] of published application).
Regarding Claim 7, Ehrnsperger/Gross is silent whether each one of said channel sealings has a length which is between 5-50% of the total length of said article.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent core of Ehrnsperger/Gross to have the channel sealings have a length which is between 5-50% of the total length of the article since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the absorbent core of Ehrnsperger/Gross would not operate differently with the claimed length of the channel sealings since the absorbent core would still be fully capable of absorbing fluid and would still be capable of bending to improve the wearing comfort of the article. Further, Applicant places no criticality on the claimed ranges, simply indicating that the article “may” be configured so that the length of the channel sealings are in the claimed ranges (¶ [0017] of published application).
Regarding Claim 8, Ehrnsperger/Gross is silent whether each one of said channel sealings has a length which is between 10-60% of the length of the absorbent core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent core of Ehrnsperger/Gross to have the channel sealings have a length which is between 10-60% of the length of the absorbent core since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the absorbent core of Ehrnsperger/Gross would not operate differently with the claimed length of the channel sealings since the absorbent core would still be fully capable of absorbing fluid and would still be capable of bending to improve the wearing comfort of the article. Further, Applicant places no criticality on the claimed ranges, simply indicating that the article “may” be configured so that the length of the channel sealings are in the claimed ranges (¶ [0018] of published application).
Regarding Claim 9, Ehrnsperger/Gross is silent whether the position of the channel sealings along the longitudinal direction of the article is arranged so that the distance between the front edge of the article and the front edge of each channel is between 15-40% of the total length of the article.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the absorbent core of Ehrnsperger/Gross to have the channel sealings be placed so that the distance between the front edge of the article and the front edge of each channel is between 15-40% of the total length of the article since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the absorbent core of Ehrnsperger/Gross would not operate differently with the claimed placement of the channel sealings since the absorbent core would still be fully capable of absorbing fluid and would still be capable of bending to improve the wearing comfort of the article. Further, Applicant places no criticality on the claimed ranges, simply indicating that the article “may” be configured so that the placement of the channel sealings are in the claimed ranges (¶ [0019] of published application).
Regarding Claim 10, Ehrnsperger further discloses said core (28, Fig. 4) is constituted by one single core layer (as seen in Fig. 4). 
Regarding Claim 12, Ehrnsperger further discloses said absorbent component (60, 61, and 62, Figs. 4 and 5; ¶ [0035]) is configured with an ability to expand on wetting and displaying a first volume in dry condition and a second volume in completely expanded wet condition, the second volume being greater than the first volume (¶ [0043]).
Regarding Claim 15, Ehrnsperger further discloses said absorbent core (28, Figs. 1 and 5) is generally rectangular (as seen in Fig. 5).
Regarding Claim 18, Ehrnsperger further discloses said channel sealings (70’, Fig. 4) are positioned within two corresponding channels (folding guides 261, 262, Figs. 4 and 5; ¶ [0059] indicates the folding guides can be channels) which constitute sections of the absorbent core (28, Figs. 1 and 5) which are generally free from absorbent material (¶ [0056]).
Regarding Claim 19, Ehrnsperger further discloses the sealing arrangement (side seam and bonds 70’, Fig. 4) is constituted by a welding pattern produced by means of a mechanical sealing method (¶ [0041, 0043]; any pattern formed by the mechanical sealing can be considered a welding pattern).
Regarding Claim 24, Ehrnsperger further discloses the first channel sealing width is a first effective channel sealing width and the second channel sealing width is a second effective channel sealing width, said effective channel sealing widths being defined as the extension of said channel sealings in the transverse direction of the article, along any cross-section of the crotch portion (one channel sealing 70’, Fig 4, defines the first effective sealing width and the other channel sealing defines the second effective sealing width), and wherein said effective widths being defined as the extension of said sealing arrangement in the transverse direction of the article along any cross-section of the crotch portion (the effective widths are the transverse direction widths of the seals).
	Ehrnsperger is silent whether the side seams define a third and fourth effective width, respectively, along said crotch portion and defining a fifth and sixth effective width respectively along said front portion and back portion, and whether the sum of said first to sixth effective widths in a transversal direction is generally constant along said core.
	However, one of ordinary skill would recognize that the side seams of the combination of Ehrnsperger/Gross as set forth above for Claim 1 will necessarily have a width and therefore a third and fourth effective width along the crotch portion and a fifth and sixth effective width along the front and back portion. Additionally, one of ordinary skill in the art would find it obvious that the sum of the first to sixth effective widths in the transversal direction is generally constant along the core. Uniform seal widths are known in the art, and it would have been obvious to one of ordinary skill in the art to have the side seals and channel seals of Ehrnsperger/Gross have the same width through the entirety of the absorbent core rather than modifying the width of the seals along the longitudinal direction. Changing the seal widths at various locations on the longitudinal direction of the core would complicate manufacturing, so having the seal widths remain uniform would simplify the manufacturing of the absorbent core.
Regarding Claim 25, Ehrnsperger discloses an absorbent core (28, Fig. 1) for an absorbent article (20, Fig. 1) enclosed by a core cover (core wrap 16, Fig. 4) comprising an upper and a lower side (top and bottom as seen in Fig. 4), and sealing arrangement (sandwiched side seams, ¶ [0041], and bonds 70’, Fig. 4) for joining said upper and lower sides and comprising two channel sealings (bonds 70’, Fig. 4) extending along said longitudinal axis (80, Fig. 1) in a crotch portion (37, Fig. 1), defining a first channel sealing width and a second channel sealing width (both bonds have a width, as seen in Fig. 4), and also comprising two side seams (C-wrap seal 72, Fig. 4),
wherein a center segment having a first width (a1) is defined between the channel sealings and two side segments each having a second width (a2) are defined in the absorbent component outside each channel sealing (¶ [0035], see Image 1), and a1>a2 (¶ [0045]; the central portion has a minimum width of 40% of the absorbent component of the core, and therefore at a maximum each side segment can only have a width of 30% of the absorbent component of the core),
wherein the absorbent component (60, 61, and 62, Figs. 4 and 5; ¶ [0035]) is formed so that the total amount of absorbent material in the center segment is generally equal to, or greater than, the total amount of absorbent material in each one of the side segments (¶ [0045-0046, 0063]; the central portion has a minimum width of 40% of the absorbent component of the core, and therefore at a maximum each side segment can only have a width of 30% of the absorbent component of the core, this, coupled with the higher basis weight of the absorbent material in the central portion and the cut outs visible in the side segments in Figs. 1 and 5 will result in the central portion having at least as much, if not greater than, the total amount of absorbent material than each side segment);
wherein a third width (b1) is defined between the channel sealings (70’, Fig. 4).
Ehrnsperger is silent whether the two side seams are along the sides of said core, a fourth width (b2) is defined between a channel sealing and a side seam that is along the side of said core, and such that the ratio of the first width (a1) and the third width (b1) is greater than the ratio of the second width (a2) and the fourth width (b2).
Gross teaches an absorbent article, thus being in the same field of endeavor, with an absorbent core covered by a core wrap (¶ [0163]). The two substrates of the core wrap can be attached to one another via either a C-wrap seal or a sandwich wrap (¶ [0163]). One of ordinary skill in the art would recognize that these two seal methods are obvious variants of one another as disclosed by Gross.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the C-wrap seal of Ehrnsperger for the sandwich wrap seal of Gross, as Gross indicates a C-wrap seal and a sandwich wrap seal are two possible configurations of seals to join core wrap strata to one another (as motivated by Gross ¶ [0163]). Since one of ordinary skill in the art would recognize the sandwich wrap to result in side seams along the side of the core, b2 will be defined between a channel sealing and a side seam that is along the side of the core. As such, the combination of Ehrnsperger/Gross results in the ratio of the first width (a1) and the third width (b1) being greater than the ratio of the second width (a2) and the fourth width (b2; the ratio of a1:b1 is 1, or very close to 1, as seen in Figs. 4 and 5 of Ehrnsperger and Image 1, whereas the ratio of a2:b2 will be smaller due to b2 being larger than a2 as seen in Figs. 4 and 5 of Ehrnsperger and Image 1). Annotated Fig. 1 indicates the side seams along the side of the absorbent core as in the combination of Ehrnsperger/Gross.
Regarding Claims 29 and 30, Ehrnsperger further discloses in a transversal cross-sectional view of the absorbent article (Fig. 4), the center segment (60, Fig. 4) has a uniform thickness over the center segment (60, Fig. 4) and the side segments (61, 62, Fig. 4).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrnsperger et al (US 2016/0235596) in view of Gross et al (US 2016/0278986) further in view of Drevik (US 2013/0138070).
Regarding Claim 13, Ehrnsperger/Gross is silent whether the center segment after wetting has a greater stiffness than in dry condition and thus forms a forming element in the absorbent article.
Drevik teaches an absorbent article, thus being in the same field of endeavor, with an absorbent core that consists of a stiffened portion that becomes stiff upon wetting (¶ [0013]). This allows the device to remain in place even after the article becomes wet (¶ [0011-0013]).
Therefore, it would have been obvious to modify the center segment of the absorbent core of Ehrnsperger/Gross to have a greater stiffness after wetting than in the dry condition to form a forming element in the absorbent article to allow the device to remain in proper position after wetting (as motivated by Drevik ¶ [0011-0013]).
Claims 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrnsperger et al (US 2016/0235596) in view of Gross et al (US 2016/0278986) further in view of Xu et al (US 2014/0088535).
Regarding Claim 20, Ehrnsperger/Gross is silent whether the welding pattern comprises a plurality of welding spots arranged in the form of a first row in which the welding spots extend along a first axis and a second row in which the welding spots extend along a second axis, said first axis and second axis defining a first angle in relation to each other.
Xu teaches an absorbent article, thus being in the same field of endeavor, with bonds (¶ [0027, 0044]) arranged with two rows each extending along an axis, wherein the first and second axes define a first angle in relation to each other (see Image 2).

    PNG
    media_image2.png
    334
    435
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 4C of Xu
Therefore, it would have been obvious to simply substitute the undisclosed bonding pattern of Ehrnsperger/Gross for the bonding pattern of Xu, as Xu shows the bonding pattern to have been known in the art to create a bond between two layers of an absorbent article. The bonds of Xu would be fully capable of providing a bond between the layers of Ehrnsperger/Gross and therefore one of ordinary skill in the art would have found this substitution obvious as it would not alter the performance of the article of Ehrnsperger/Gross.
Regarding Claim 21, Ehrnsperger/Gross/Xu is silent whether the first angle is between 45-130 degrees.
However, it would have been obvious to modify the device of Ehrnsperger/Gross/Xu to have a first angle of between 45 and 130 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ehrnsperger/Gross/Xu would not operate differently with the claimed angle and the claimed angle will result in a functional bonding pattern. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be in the interval of 45-130 degrees (¶ [0092] of published application).
Regarding Claim 23, Ehrnsperger/Gross/Xu is silent whether said first axis defines a second angle with reference to said longitudinal axis which is within the interval 30-60 degrees.
However, it would have been obvious to modify the device of Ehrnsperger/Gross/Xu to have a second angle within the interval of 30-60 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ehrnsperger/Gross/Xu would not operate differently with the claimed angle and the claimed angle will result in a functional bonding pattern. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be in the interval of 30-60 degrees (¶ [0093] of published application).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781